PENDLETON, President.
Then- you suppose the words payment of money, in the act, to relate to the condition of the bond?
Wickham, yes.

PEE C TJE.

The judgment must be reversed; because “the bond on which the suit is brought, not being for the payment of money or tobacco, but with a condition for performance of covenants, was not, by law, assignable at the time the suit was commenced; which was, therefore, not maintainable by the assignee. ”
Judgment reversed, with costs; and judgment entered for the defendant.*

[* Henderson v. Hepburn, 2 Call, 232; Lewis v. Harwood, 6 Cran. 82; and Meredith’s adm’x. v. Duval, 1 Munf. 76.]